Citation Nr: 1624823	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-07 187A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to a higher evaluation for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In March 2014, the Veteran filed a substantive appeal regarding an August 2012 rating decision denying entitlement to a higher evaluation for diabetes mellitus.  In a written statement submitted in July 2015, the Veteran requested withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to a higher evaluation for diabetes mellitus and it is dismissed.

ORDER

The appeal is dismissed.



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


